



Exhibit 10.7


SECOND AMENDMENT TO THE
SANDERSON FARMS, INC. AND AFFILIATES
EMPLOYEE STOCK OWNERSHIP PLAN


THIS SECOND AMENDMENT is made and entered into by Sanderson Farms, Inc. (the
“Corporation”) as set forth herein.
WHEREAS, the Corporation maintains the Sanderson Farms, Inc. and Affiliates
Employee Stock Ownership Plan (the “Plan”); and
WHEREAS, the Company desires to amend the Plan to revise the compensation,
eligibility, and distribution provisions and to provide participants with the
option to receive a distribution in cash with respect to certain distributions.
NOW, THEREFORE, pursuant to the provisions of Section 12.1 of the Plan, the Plan
is hereby amended, effective as set forth herein, as follows:
1.Effective as of November 1, 2016, Section 2.11 is revised to read as follows:
Section 2.11 “Compensation” means, with respect to an Employee, all taxable
remuneration received from the Employer in the whole or part of a Plan Year in
which the Employee is a Participant hereunder, increased by any amounts that are
not currently included in the Employee’s gross income by reason of Code Sections
125, 132(f), 402(a)(8), or 402(h)(1)(B). Notwithstanding the foregoing,
Compensation shall not include (a) performance incentive awards, (b) bonuses,
(c) vested amounts under the Management Share Purchase Plan (“MSPP”) with
respect to both employer and employee contributions; (d) vested amounts with
respect to restricted stock; (e) vested amounts with respect to performance
shares; (f) severance pay (regardless of whether it would constitute
post-severance compensation); (g) cash dividends or stock dividends; (h) MSPP
withholding returned upon termination of employment and prior to vesting of
shares purchased and matched; (i) imputed income with respect to group-term life
insurance; (j) gym fees; and (k) taxable reimbursements. Furthermore,
Compensation shall not include any part of the Contributions to the Trust Fund
hereunder, or to any other employee pension benefit plan or employee welfare
benefit plan or trust in connection therewith, now or hereafter adopted, or any
amounts in respect of any options to purchase stock granted Employees. No
Employee shall be deemed to have Compensation for a Plan Year in excess of the
limitation provided for under Code Section 401(a)(17)(B); the cost-of-living
adjustment in effect for a calendar year shall apply to the annual compensation
limit of Code Section 401(a)(17)(B) for the Plan Year that begins with or within
such calendar year.
2.Effective as of May 2, 2016, Section 2.15 is revised to read as follows:


-1-


0S0187-038943

--------------------------------------------------------------------------------





Exhibit 10.7


Section 2.15 “Distribution Date” means such annual or more frequent date(s) as
designed by the Administrative Committee.
3.Effective as of May 2, 2016, Section 2.44 is revised to read as follows:
Section 2.44    “Valuation Date” means such annual or more frequent date(s) as
designated by the Administrative Committee. Notwithstanding the foregoing, the
Valuation Date of any transaction between the Plan and a disqualified person
(within the meaning of Code Section 4975(e)(2)) shall be the date of the
transaction. Furthermore, the Administrative Committee may designate different
Valuation Dates for different purposes under the Plan.
4.Effective as of November 1, 2015, Section 3.1(c) is revised to read as
follows:
(c)
Notwithstanding (a) and (b) above, the following individuals shall not be
eligible to participate in the Plan:

(1)
An Employee who is included in a unit of Employees covered by an agreement which
the Secretary of Labor finds to be a collective bargaining agreement between
Employee representatives and the Employer if there is evidence that retirement
benefits were the subject of good faith bargaining between such Employee
representatives and such one or more of the Employers, unless the collective
bargaining agreement expressly permits the Employee’s participation hereunder;

(2)
A Leased Employee;

(3)
Any individual who is classified as an independent contractor by an Employer,
regardless of the classification placed on such person by the Internal Revenue
Service or other governmental agency or a court of competent jurisdiction; or

(4)
A nonresident alien who receives no earned income from the Employer or an
Affiliate that constitutes income from sources within the United States.

5.Effective as of May 2, 2016, Section 5.7 is revised to read as follows:
Section 5.7 Statements. The Administrative Committee shall upon information
furnished by the Trustee, or the Trustee shall upon direction of the
Administrative Committee, make reports to each Participant on an annual or more
frequent basis showing the opening and closing balances in each of the
Participant’s Accounts for the applicable period and all transactions involving
the Participant’s Accounts for the applicable period.
6.Effective as of May 2, 2016, the following sentence is added to the end of
Section 7.2(a):


-2-


0S0187-038943

--------------------------------------------------------------------------------





Exhibit 10.7


Notwithstanding the foregoing, the Participant may elect to receive his Stock
Account entirely in cash.
7.Effective as of May 2, 2016, Section 7.3 is revised to read as follows:
Section 7.3 Mandatory Distributions. If, upon Termination of Employment for any
reason, a Participant’s vested Account balances do not exceed five thousand
dollars ($5,000), then the Administrative Committee (or its designee) shall
direct the Trustee to distribute the vested Account balances to the Participant
without the Participant’s consent as soon as practicable after the Distribution
Date coincident with or next following the Participant’s Termination of
Employment. The Participant may elect to receive such distributions in cash. If
the Participant does not elect to receive the distribution (including a direct
rollover) and the vested Account balances are greater than one thousand dollars
($1,000), the Administrator will remit the Account balances to an individual
retirement (IRA) designated by the Administrator.
8.Effective as of May 2, 2016, the following sentence is added to the end of
Section 7.5:
The Participant may elect to receive the distribution entirely in cash.
9.Effective as of May 2, 2016, 7.9(a) is revised to read as follows:
A Participant who is fully vested in his Accounts may make written application
to the Administrative Committee (or its designee) to withdraw all or part of the
Participant's Account balances. Such an application shall be approved by the
Administrative Committee (or its designee) only if the Administrative Committee
(or its designee) shall determine that the withdrawal is necessary to satisfy an
immediate and heavy financial need of the Participant. Distribution of such
withdrawal shall be made to the Participant in a lump sum payment of whole
shares of Qualifying Employer Securities, plus cash for fractional shares, as
soon as practicable after the withdrawal is approved by the Administrative
Committee (or its designee). The Participant may elect to receive the
distribution entirely in cash.
10.Effective as of May 2, 2016, Section 7.11 is revised to read as follows:
(a)    With respect to all Qualifying Employer Securities acquired after 1986,
each Qualified Participant may elect, under the provisions of Code Section
401(a)(28)(B) within ninety (90) days after the close of each Plan Year in the
Qualified Election Period, to direct the Plan with respect to the investment of
at least twenty-five (25) percent of the Participant’s Accounts hereunder (to
the extent such portion exceeds the amount to which a prior election under this
Section applies). In the case of the election year in which the Participant can
make his last election, the preceding sentence shall be applied by substituting
“fifty (50) percent” for “twenty-five (25) percent.”


-3-


0S0187-038943

--------------------------------------------------------------------------------





Exhibit 10.7


(b)    The term “Qualified Participant” means any employee who has completed at
least ten (10) years of participation under the Plan and has attained age
fifty-five (55).
(c)    The term “Qualified Election Period” means the six (6) Plan Years
beginning with the Plan Year after the Plan Year in which the Participant
attains age fifty-five (55) (or, if later, beginning with the Plan Year after
the first Plan Year in which the individual first became a Qualified
Participant).
(d)    In the event a Qualified Participant makes a diversification election
with respect to his Accounts under the provisions of this Section, the Trustee
shall either (1) distribute to the Participant the portion of the Participant’s
Accounts covered by the election within ninety (90) days after the period during
which the election may be made, or (2) if elected by the Participant, transfer
of the portion of the Participant’s account subject to the diversification
election in cash to another qualified defined contribution plan of the Employer
that offers at least three (3) distinct investment options.
(e)    Any distributions under this Section shall be made in whole shares of
Qualifying Employer Securities, plus cash for fractional shares, unless the
Participant elects to receive the distribution entirely in cash.
11.Effective as of May 2, 2016, Section 7.12(c) is revised to read as follows:
(c)    An in-service distribution under this Section, including any such
distribution that has commenced under Section 7.12(b), shall be distributed in
whole shares of Qualifying Employer Securities, with the value of any fractional
share paid in cash, and cash in proportion to the Participant’s Stock Account
balance and Cash Account balance; provided, however, that the Participant (1)
shall have the right to demand that his Account balances be distributed in whole
shares of Qualifying Employer Securities, with the value of any fractional share
paid in cash, and (2) shall have the right to elect that the entire distribution
be made in cash. An election for distribution of Accounts pursuant to this
Section shall not terminate the Participant’s right to participate in
allocations of Contributions or Forfeitures hereunder.
12.Effective as of May 2, 2016, Section 7.12(d) is revised to read as follows:
(d)    Notwithstanding paragraphs (a), (b) and (c) above, (1) if a Participant
who has elected in-service distributions pursuant to this Section Terminates
Employment prior to receiving the entire amount of his Account balances, the
Participant’s remaining Account balances shall be distributed in accordance with
Section 7.2 hereof; and (2) if a Participant who has elected in-service
distributions pursuant to this Section has previously made or subsequently makes
a diversification election pursuant to Section 7.11 hereof, then for each Plan
Year with respect to which both elections are effective, there shall be
distributed to such Participant or transferred to another qualified plan, if
applicable, the greater of the amount required to be


-4-


0S0187-038943

--------------------------------------------------------------------------------





Exhibit 10.7


distributed or transferred under the Section 7.11 election or the amount
required to be distributed under Section 7.12.
13.Except as otherwise provided in this Second Amendment, the provisions of the
Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the undersigned has executed this Second Amendment to the
Plan on this 2nd day of May, 2016, effective as set forth herein.


SANDERSON FARMS, INC.


                    


By: /s/ D. Michael Cockrell


-5-


0S0187-038943